PER CURIAM.
We reverse the denial of Born’s motion for post-conviction relief and remand for the attachment of a transcript of the plea or sentencing hearing showing conclusively that Born agreed to a five year sentence and those portions of the record conclusively showing that such sentence was within the permitted range of the applicable guidelines scoresheet for this defendant, failing which the court shall hold an eviden-tiary hearing.
GLICKSTEIN and FARMER, JJ., and DOWNEY, JAMES C., Senior Judge, concur.